UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 4, 2009 URBAN BARNS FOODS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-145897 (Commission File Number) N/A (IRS Employer Identification No.) 7170 Glover Drive Milner, British Columbia, Canada V0X 1T0 (Address of principal executive offices) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Table of Contents Item 1.01Entry into a Material Definitive Agreement 2 Item 2.01Completion of Acquisition or Disposition of Assets 2 Item 3.02Unregistered Sales of Equity Securities 2 Item 5.01Changes in Control of Registrant 2 Business 3 Financial Information 7 Properties 9 Security Ownership of Certain Beneficial Owners and Management 10 Directors and Executive Officers 11 Executive Compensation 15 Certain Relationships and Related Transactions, and Director Independence 16 Legal Proceedings 17 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 17 Recent Sales of Unregistered Securities 18 Description of Registrant’s Securities to be Registered 19 Indemnification of Directors and Officers 20 Financial Statements and Supplementary Data 22 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 5.06Change in Shell Company Status 23 Item 9.01Financial Statements and Exhibits 23 1 Item 1.01 Entry into a Material Definitive Agreement Item 2.01Completion of Acquisition or Disposition of Assets Item 3.02Unregistered Sales of Equity Securities Item 5.01Changes in Control of Registrant As used in this Current Report on Form 8-K, all references to the “we,” “our”, “us” and the “Company” refer to Urban Barns Foods Inc., a company incorporated under the laws of the State of Nevada. Share Exchange On October 9, 2009 we entered into a share exchange agreement (the “Share Exchange Agreement”) with Urban Barns Foods Inc., a privately-held company incorporated under the laws of the Province of Alberta (“Urban Barns”). Pursuant to the Share Exchange Agreement, we purchased all 1,000,000 of the issued and outstanding common shares of Urban Barns in exchange for issuing 25,000,000 shares of our common stock to the shareholders of Urban Barns. In order to complete the share exchange, we were required to fulfill the following closing conditions under the Share Exchange Agreement: · appoint Jacob Benne and Daniel Meikleham to our Board of Directors; · accept the resignations of Deniz Hassan and Adrian Lee from our Board of Directors; and · cancel 20,500,000 shares of our common stock registered in the name of Deniz Hassan, our former President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director. On December 4, 2009 we satisfied all of the conditions and the share exchange between us and Urban Barns closed.As a result, Urban Barns is now our wholly owned subsidiary, and we have adopted the business of Urban Barns, which is the production of select organic and conventional fruits and vegetables in secure and controlled urban indoor environments.In anticipation of the share exchange, we changed our name from HL Ventures Inc. to Urban Barns Foods Inc. on July 22, 2009.A full description of the terms of the Share Exchange Agreement can be found in our Current Report on Form 8-K filed with the United States Securities and Exchange Commission (the “SEC”) on October 9, 2009. Before the closing of the share exchange, we had 43,400,000 issued and outstanding shares of our common stock. Upon the closing of the share exchange, we entered into a share cancellation agreement with Deniz Hassan, our former President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director, to cancel 20,500,000 shares of our common stock registered in his name, and issued 25,000,000 shares of our common stock to the former shareholders of Urban Barns.These shares were issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933, as amended (the “Securities Act”).As of the filing of this Current Report on Form 8-K report there were 47,900,000 issued and outstanding shares of our common stock. Prior to our entry into the Share Exchange Agreement, there were no material relationships between us, any of our respective affiliates, directors or officers, or any associates of our respective officers or directors and Urban Barns and its respective affiliates, directors or officers, or any associates of its respective officers or directors. Accounting Treatment The share exchange is being accounted for as an acquisition for accounting purposes, as Urban Barns is now our wholly owned subsidiary. Consequently, the assets, liabilities and historical operations of Urban Barns will only be reflected in our consolidated financial statements after the completion of the share exchange, as will our operations since the closing of the share exchange. 2 Business Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements. To the extent that any statements made in this report contain information that is not historical, these statements are essentially forward-looking. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “may,” “anticipates,” believes,” “should,” “intends,” “estimates,” and other words of similar meaning. These statements are subject to risks and uncertainties that cannot be predicted or quantified and, consequently, actual results may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, without limitation, our ability to raise additional capital to finance our activities; the effectiveness, profitability and marketability of our products; legal and regulatory risks associated with the share exchange; the future trading of our common stock; our ability to operate as a public company; our ability to protect our proprietary information; general economic and business conditions; the volatility of our operating results and financial condition; our ability to attract or retain qualified senior management personnel and research and development staff; and other risks detailed from time to time in our filings with the SEC, or otherwise. Information regarding market and industry statistics contained in this report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for the purposes of securities offerings or economic analysis. We have not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We do not undertake any obligation to publicly update any forward-looking statements. As a result, investors should not place undue reliance on these forward-looking statements. Overview We were incorporated as HL Ventures Inc. on May 21, 2007 under the laws of the State of Nevada.Urban Barns was incorporated on July 3, 2009 under the laws of the Province of Alberta.On December 4, 2009 we acquired all of the issued and outstanding common shares of Urban Barns pursuant to a share exchange agreement dated October 9, 2009.As a result, Urban Barns is now our wholly owned subsidiary.Our principal executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0.Our telephone number is 604.888.0420.Our fiscal year end is July 31. Previous Business We were incorporated to engage in the acquisition, exploration and development of natural resource properties, and in July 2007, Deniz Hassan, our former President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director, paid $7,000 in mineral property costs on our behalf to acquire a property known as the Luk 1-4 Mineral Claims in Esmeralda County, Nevada.Our title to the Luk 1-4 Mineral Claims expired on September 1, 2009 and we do not plan to undertake any additional natural resource exploration and development activities. Current Business Recently, our management decided to focus on acquiring or merging with one or more operating businesses.Our efforts to identify a target business resulted in the Share Exchange Agreement with Urban Barns.On December 4, 2009 the share exchange with Urban Barns closed, and we accordingly adopted the business of Urban Barns.We are now an urban produce production company that aims to be the supplier of choice of fresh, locally grown, high-quality organic and conventional fruits and vegetables for urban consumers. 3 We have identified a revenue opportunity in the produce industry which we believe is currently underutilized.This consists primarily of producing select fruits and vegetables in a secure, indoor environment in close proximity to urban centers, where the population of potential consumers exceeds that of rural locales, regardless of regional climate or outdoor growing season constraints.Our business plan therefore seeks to eliminate two of the most important logistical problems facing both producers and consumers of organic and conventional fruits and vegetables today: · costs and delays related to shipping fresh produce from where it is grown to where it can be sold; and · variations in climate that prevents certain produce from being grown in certain markets. Our strategy is to develop a series of “urban barns” that we use to grow our fruits and vegetables in a number of urban centers, beginning with Vancouver, Canada and San Juan, Puerto Rico.To do this, we plan to lease and retrofit a series of warehouse-type facilities in high density strategic locations and purchase and install proprietary growing machines to grow our organic and conventional produce.This will provide consumers with a desirable degree of food security in addition to the other benefits associated with vertical farming, such as a reduced ecological footprint. Our mission is to become the first company to create brand-name awareness for its produce by providing locally-grown fruits and vegetables to local retailers and businesses at prices that compete with those at which conventional and organic produce is typically offered.We believe that this will permit consumers to substitute fresh, healthy, high-quality local equivalents into their diet in place of fruits and vegetables grown in distant regions at a similar or more competitive price point. Technology The technology that we plan to use to cultivate our fruits and vegetables consists of a proprietary vertical farming apparatus used to grow produce indoors that covers a limited amount of space and subjects plants to a variety of light spectrums over the course of their growing cycles. It was developed by Urban Barns and although the machine is not yet patent-protected by patent, we anticipate that we will file a Canadian patent application in the next 12 months to protect this proprietary technology. Each machine occupying 150 square feet of floor space can yield as much output as 1500 square feet of greenhouse space, and allows a single plant to produce up to five times the crop yield that it would using standard greenhouse cultivation practices.In addition to the land-use benefits it provides, we believe that the growing apparatus makes efficient use of light, energy, water, temperature, production cycle, transportation and labor, and is capable of producing safe, healthy, fresh, high-quality produce in controlled urban environments.Our strategy of using this technology will allow us to reduce the cost of production, water usage, carbon emissions and herbicide and pesticide use as compared to traditional methods of farming. In addition to Urban Barns’ proprietary technology, we are also actively seeking to acquire the rights to patented growing equipment developed by third parties to expand our business. Products and Services We plan to initially offer the following fruits and vegetables for sale, as we have found that they are relatively easy to propagate and can be grown to maturity in short production cycles: lettuce, spinach, basil, strawberries, cucumbers, eggplant, peppers and tomatoes.We have identified these items due to their high demand and profit potential, but this list is by no means exhaustive. Our growing partner, Bevo Agro Inc., is the largest propagator of plants in North America and was founded by our President, Chief Executive Officer and Director, Jacob Benne.As of the date of this Current Report, Bevo Agro has been awarded Organic Crop Improvement Association (OCIA) International certification for cucumbers, eggplant, peppers and tomatoes (including the campari variety), and we anticipate cultivating organic varieties of these along with conventional varieties of lettuce, spinach, basil and strawberries. We have entered into negotiations with Bevo Agro to supply the seedlings, which are young plants that have been propagated from seeds, for our initial Vancouver “urban barn” at cost.Due to our relationship with Bevo Agro, we anticipate that it will also supply any other “urban barns” that we establish unless we are able to outsource the supply of seedlings to a local producer in a more cost-effective manner.We plan to develop our own propagation facility in San Juan, Puerto Rico for our local “urban barn” location in conjunction with Bevo Agro. 4 Market Currently, geography and logistics make produce farming a specialty or seasonal enterprise.We are dedicated to changing this perception by growing fresh, safe, healthy organic and conventional fruits and vegetables in urban facilities regardless of climate on a year-round basis in a more environmentally-sustainable manner than traditional or greenhouse cultivation would permit.Through the use of Urban Barns’ specialized growing machines and the selection of strategic locations for our “urban barns”, we believe that we can both service and expand the ever-increasing market for locally-grown produce in a cost-effective and competitive manner. Organic products account for less than 2% of Canada’s food supply and occupy less than 1% of its dedicated cropland.Nevertheless, over the past decade the market for such products has grown by approximately 20% and it is projected to continue to grow for the foreseeable future.The same is true in the United States, where the farm industry is heavily subsidized and the federal government has indicated that food security and safety are top priorities. There are strong indications that consumers are now, more than ever, interested in purchasing safe, locally-grown produce that is subject to a standard of quality such as organic certification.The recent growth of farmer’s markets and the expansion of supermarket chains such as Whole Foods demonstrates that demand for such produce exists, as do public concern over herbicide and pesticide use, country-of-origin labeling and greenhouse gas emissions associated with shipping unripe produce hundreds, and even thousands, of miles from farm to retail outlet.The “eat locally” movement has even been touted in the mainstream U.S. media as a method of reducing one’s carbon footprint. We plan to capitalize on the opportunity presented by this shift in consumer attitudes by offering them fresh, locally-grown organic and conventional produce alternatives that are competitively-priced and capable of instilling a measure of brand recognition. To achieve the latter, we plan to employ shop-floor selling techniques (i.e. “taste-before-you-buy” campaigns) at the retail level, engage in targeted print advertising and leverage existing social networks on the Internet.We also plan to target additional markets that require bulk produce on a continuous basis, such as produce processors, hotels and restaurants, and we believe that our ability to provide a constant supply of fruits and vegetables regardless of the local climate will differentiate our produce from that of our competitors. Distribution Methods We plan to become a leading supplier of produce by differentiating our fruits and vegetables from other available produce and substantially lowering the shipping costs required to transport most produce from its point of origin to point of sale.To accomplish this, we plan to lease and retrofit a network of buildings in high density urban locations and equip them with proprietary growing machines to cultivate a variety of fruits and vegetables.The technology will allow us to grow produce with high yields using a fast growing cycle in any location regardless of the local climate. Once we have grown our produce, we plan to leverage the infrastructure established by Robyn Jackson, our Vice President, Logistics and Director, to distribute our fruits and vegetables on a cost-effective basis throughout western Canada.We anticipate entering into agreements with a variety of regional distributors in any other locations in which we plan to operate once we have established the validity of our business model. Locations We plan to establish our first two “urban barns” in Vancouver, Canada and San Juan, Puerto Rico.We have entered into negotiations with Jacob Benne, our President, Chief Executive Officer and Director, to supply space for our first commercial facility in Vancouver and we have also met with the Secretary of Agriculture of the Commonwealth of Puerto Rico, who has indicated an interest in donating government property to attract us to establish a facility in San Juan.We targeted Puerto Rico for our second location based on tax incentives, the presence of a large potential customer base, and a thriving tourism industry whose hotels, cruise ships and restaurants require a supply of fresh, high-quality produce year-round. Following the set-up of our first two “urban barns”, we anticipate investigating other potential locations in North America and evaluating such attributes as local production costs, our existing and prospective distributor relationships, typical local produce prices and local competition before we commit to establishing a facility in any urban center. 5 Competition We will compete with operators of greenhouses to establish a network of controlled indoor environments in urban locations for the purpose of growing fresh fruit and vegetables year-round.However, this common method of growing high-quality produce is limited in terms of cost and scale: operators must incur both high fixed and variable costs to build and maintain specialized structures for this purpose, which makes it difficult for them to scale their operations to optimal size.Since we plan to lease and retrofit existing buildings and use proprietary technology to grow our fruits and vegetables, we will not have to incur a significant capital outlay to establish our “urban barns”, and the only limitations we will face in terms of scale will be related to the cost of acquiring and renovating similar facilities in close proximity to urban centers. We also face competition from producers of organic fruits and vegetables that are grown and shipped from such locations as California, Mexico and Chile.In many cases, these producers are able to grow produce year-round, but they face uncertainty related to shipping costs and delays and variations in climate, as well as environmental risks related to runoff exposure and the presence of airborne agents from surrounding farms. Intellectual Property We own the copyright of our logo and all of the contents of our website, www.urbanbarnsfoods.com.We have not filed for any protection of our trademark and we do not currently own any other intellectual property rights. Research and Development We did not spend any amounts on research and development activities from our inception on May 21, 2007 to July 30, 2009.Since then however, our directors and executive officers have devoted a significant amount of their time to research and development activities on our behalf, including the development of Urban Barns’ proprietary technology. Reports to Security Holders Although we are not currently subject to the reporting and other requirements of the Exchange Act, we intend to furnish our shareholders with annual reports containing financial statements audited by our independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of our fiscal year. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site at www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. Government Regulation We do not require any government approvals to carry out our planned operations as described above.However, once we have established our planned “urban barns” locations, we anticipate that we will have to obtain the necessary government licenses, authorizations and labor permits to legally manage our facilities in the locations in which we plan to operate. While our intended business activities do not currently violate any laws, any regulatory changes that impose restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs and decreasing demand for our products, which could have a material adverse effect on our results of operations. Employees As of December 4, 2009 we did not have any employees.We plan to hire a number of full-time employees in the near future to engage in administrative tasks and the development our first two “urban barn” facilities in Vancouver, Canada and San Juan, Puerto Rico.Once we have entered into definitive agreements to distribute our produce, we anticipate hiring additional employees to operate these facilities and engaging various consultants to provide legal, accounting, marketing and software development services to us. 6 Financial Information Management's Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of Urban Barns’ financial statements for the year ended July 31, 2009.As described above, we adopted the business of Urban Barns, a private Alberta corporation, as of the closing date of the share exchange, and we also adopted that company’s financial statements as our financial statements as of that date because of the reverse take-over accounting treatment of the share exchange transaction.Pro forma financial statements that combine our financial statements with those of Urban Barns for the period ended July 31, 2009 are attached as Exhibit 99.1 to this Current Report on Form 8-K. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Current Report.The discussion of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future.All references to currency in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are to United States dollars unless otherwise noted. Results of Operations Revenues We have not earned any revenues since our inception and our ability to generate revenues remains uncertain.The auditor's report on our audited financial statements for the fiscal year ended July 31, 2009 contains an additional explanatory paragraph which identifies issues that raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. Expenses For the fiscal year ended July 31, 2009, we incurred total expenses of CAD$867, consisting of CAD$763 in general and administrative expenses and CAD$104 in website expenses.Our general and administrative expenses consisted entirely of research and development costs. Net Loss For the fiscal year ended July 31, 2009, we incurred a net loss of CAD$867.We did not experience any net loss per share for the fiscal year ended July 31, 2009. Liquidity and Capital Resources As of July 31, 2009 we had CAD$1,133 in cash and total assets, no liabilities and a working capital surplus of CAD$1,133.As of July 31, 2009 we had an accumulated deficit of CAD$867, all of which was funded by equity financing. During the fiscal year ended July 31, 2009 we spent net cash of CAD$867 on operating activities, did not engage in any investing activities and received net cash of CAD$2,000 from financing activities.All of the net cash we received from financing activities was in the form of additional paid-in capital. We estimate that our expenses over the next 12 months (beginning December 2009) will be approximately $2,301,800 as summarized in the table below.These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from investors or other sources. 7 Description Potential Completion Date Estimated Expenses Seedling purchases 12 months Packaging 12 months Direct cost of sales (including research and development) 12 months Shipping 12 months Payroll 12 months Advertising and marketing 12 months General and administrative expenses 12 months Total Our general and administrative expenses for the year will consist of professional fees, office maintenance, communication expenses (cellular, internet, fax and telephone), bank charges, courier and postage costs, office supply costs and fees related to our website. Our professional fees will include legal, accounting and auditing fees related to our regulatory filings throughout the year. Based on our planned expenditures, we require additional funds of approximately $2,300,700 (a total of $2,301,800 less our approximately $1,100 in cash as of July 31, 2009) to proceed with our business plan over the next 12 months.If we are not able to obtain additional financing on a timely basis, we will be unable to conduct our operations as planned, and we will not be able to meet our obligations as they become due.In such event, we will be forced to scale down or perhaps even cease our operations. Share Cancellations Upon the closing of the share exchange, we entered into a share cancellation agreement with Deniz Hassan, our former President, Chief Executive Officer and Director, to cancel 20,500,000 shares of our common stock registered in his name. Future Financings We have not generated any revenues, have achieved losses since our inception, and rely upon the sale of our securities to fund our operations.We anticipate that we will generate only nominal revenues in the near future, and we do not anticipate generating sufficient positive operating cash flow until mid-2010 at the earliest.It may take several years for us to fully realize our business plan, and in that time we will be dependent upon obtaining outside financing to carry out our operations.Our financial statements for the fiscal year ended July 31, 2009 have been prepared on a going concern basis and do not include any adjustments that might result from the outcome of this uncertainty. We will require approximately $2,301,800 over the next 12 months in order to enable us to proceed with our plan of operations.These cash requirements are in excess of our current cash and working capital resources.Accordingly, we intend to raise the balance of our cash requirements for the next 12 months (approximately $2,300,700) from private placements, stockholder loans or possibly a registered public offering (either self-underwritten or through a broker-dealer).If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans.At this time we do not have a commitment from any broker-dealer to provide us with financing, and there is no guarantee that any financing will be available to us or if available, on terms that will be acceptable to us. If we are unable to obtain the necessary additional financing, then we plan to reduce the amounts that we spend on our operations so as not to exceed the amount of capital resources that are available to us.If we do not secure additional financing our current cash reserves and working capital will not be sufficient to enable us to sustain our operations for the next 12 months, even if we do decide to scale them down. 8 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Inflation The amounts presented in our financial statements do not provide for the effect of inflation on our operations or financial position.The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation.A complete listing of these policies is included in Note3 of the notes to our financial statements for the fiscal year ended July 31, 2009.We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Foreign Currency Translation All of our transactions are denominated in Canadian currency so we have adopted the Canadian dollar as our functional and reporting currency.All transactions initiated in other currencies are re-measured into our functional currency as follows: · assets and liabilities at the rate of exchange in effect at the balance sheet date, · equity at historical rates, and · revenue and expense items at the prevailing rate on the date of the transaction. Translation adjustments resulting from translation of balances are accumulated as a separate component of shareholders’ equity and reported as a component of comprehensive income or loss.As of July 31, 2009 we had no transactions initiated in other currencies. Properties Our executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0. We have not entered into any agreement regarding this office, which is provided to us at no charge by Jacob Benne, our President, Chief Executive Officer and Director. We have not entered into any agreements to acquire any other material properties, although we anticipate spending approximately $979,200 on our direct cost of sales, which includes property expenditures, during the next 12 months (beginning December 2009). 9 Security Ownership of Certain Beneficial Owners and Management The following table sets forth the ownership, as of December 4, 2009, of our common stock by each of our directors, by all of our executive officers and directors as a group and by each person known to us who is the beneficial owner of more than 5% of any class of our securities.As of December 4, 2009, there were 47,900,000 shares of our common stock issued and outstanding.All persons named have sole or shared voting and investment control with respect to the shares, except as otherwise noted.The number of shares described below includes shares which the beneficial owner described has the right to acquire within 60 days of the date of this Form 8-K. Title of Class Name and Addressof Beneficial Owner Amount andNature of BeneficialOwnership Percent of Class Common
